Shippen, Justice:
—In Graff versus Whitmer, it was deter mined in this Court, that such proof might be made ; and even after judgment by esault, in debt on bond, the cause was sent to auditors to ascertain the value or kind of money. I cannot in consequence say such proof ought to be rejected; and this very point has been settled in that of Hurst versus Kirkbride.
By the Court :—Let the evidence be heard, and the point reserved for the defendant, if he shall think it proper to move for a new trial.
The verdict being for plaintiff, a motion for a new trial was accordingly made, and argued by Ingersoll, at the same time with the case of Field and Biddle : (Ant. p. 171) But the counsel for the plaintiff submitted the point without argument. And
By the Court :—The rule must be discharged.